PER CURIAM.
We reverse the order amending the final judgment of dissolution. The trial court considered certain items of Appellee’s expenses in reducing the amount of alimony, namely the interest expense on his boat and automobile and the cost of certain court-ordered insurance payments, that were beyond those authorized by the limited scope of the remand directed by our prior opinion in this cause, Coppola v. Coppola, 630 So.2d 673 (Fla. 4th DCA 1994). Although constituting “interest,” it is clear from our review that the interest paid on loans secured by the assets of the former husband were not the subject of this court’s earlier concern prompting the remand, which the parties should have understood as referring to interest on the parties’ credit card debt. Accordingly, based on our review of the record, we re-compute the alimony to be paid by Appellee, nunc pro tune to the initial final judgment, as $3,800 per month. In all other respects, we affirm. We remand for entry of a modification order to reflect that corrected amount.
DELL, STONE and KLEIN, JJ., concur.